Exhibit 10.1

DEAN FOODS CORPORATE

2013 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. In particular, salary grade levels 9
and above are eligible to participate. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

CEO

EVP, COO

EVP, CFO

EVP, CFO Designate

EVP, General Counsel

EVP, General Counsel Designate

EVP, HR

SVP, CIO

SVP, Procurement & Ops. Support

SVP, Finance & Treasurer

SVP, CAO

SVP, National Sales

 

All Corporate Staff not covered by another STI plan

  

- 60% Financial Objectives

 

60% = Dean Foods Operating Income

 

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0%—200% based on actual
performance against approved objectives. The individual objective factor is
0%—200% of actual performance against approved objectives. Financial Objectives
Performance    Approved financial objectives and the range of performance for
each objective for the Plan Year along with the corresponding payout factor
scale based on actual performance will be included



--------------------------------------------------------------------------------

DEAN FOODS CORPORATE

2013 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Payout Factor:    in the Administrative Guidelines for the Plan. The STI Plan
Year is the same as the Dean Foods fiscal year. Individual Objectives:    Each
Plan Participant maintains a 40% objective against the attainment of certain
specified individual objectives as determined by objectives as determined by the
Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 40% will apply. Adjustment of Targets
/Actuals:    Upon the recommendation of the CEO, the Compensation Committee may
(but has no obligation to) adjust the criteria, targets, actuals, or payout
scale upon the occurrence of extraordinary events or circumstances. Significant
acquisitions or dispositions of assets or companies or issuances or repurchases
of common stock or other equity interests may, at the Compensation Committee’s
discretion, result in an adjustment to the Dean Foods financial target or
plan-specific financial target.

Determination

of Individual Target Incentive:

   Individual target incentives for specific positions are included in the Dean
Foods Compensation Program. The Company may make adjustments to an individual’s
target incentive based on market conditions or business requirements, as
necessary. Definitions:    “Disability” is defined as permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Service Code (“Code”).    “Retirement” is defined as (i) age fifty-five (55), so
long as the Participant has completed at least ten (10) years of continuous
service immediately prior to retirement, or (ii) age sixty-five (65).
Eligibility:    Eligibility is determined by salary grade in the Company, or as
approved by the Executive Vice President Human Resources, or designate.
Participants must be employed by the Company on the last working day of the Plan
Year in order to receive an incentive award, except as otherwise provided by
State law.    A Participant is disqualified from receiving any incentive award
(financial and / or individual) under the Plan if: (1) the Participant receives
a Significantly Below Target (or equivalent) performance rating for the plan
year or (2) the Participant is terminated for Cause, as defined below, at any
point during the Plan year or between the last working day of the Plan Year and
the date the incentive award is paid, except as otherwise provided by State law.

 

2



--------------------------------------------------------------------------------

DEAN FOODS CORPORATE

2013 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

  For a Participant receiving a Below Target (or equivalent) performance rating
for the plan year, the sum of the financial and individual award cannot exceed
100% of the Participant’s target incentive.   If a Participant dies, becomes
disabled, or retires prior to the payment of awards or if a Participant’s job is
eliminated and such job elimination makes the Participant eligible to receive
benefits under a Company severance plan or policy, the Participant may receive a
payout, at the time other incentive awards are paid, based on actual time in the
position and actual results of the company.   Eligibility and individual target
amounts may be prorated. A Participant’s year-end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the prorated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. There will be no award made for
employees hired after December 15th of the Plan Year. “Cause” Defined:   For
purposes of this Agreement, “Cause” means a Participant’s (i) willful failure to
perform substantially a Participant’s duties; (ii) willful or serious misconduct
that has caused, or could reasonably be expected to result in, material injury
to the business or reputation of the Company; (iii) conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) breach
of any written covenant or agreement with the Company, any material written
policy of the Company or any Company code of conduct or code of ethics, or (v)
failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding. Repayment Provision:   The
Participant in this Plan agrees and acknowledges that this Plan is subject to
any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

3



--------------------------------------------------------------------------------

DEAN FOODS CORPORATE STAFF(PLAN C00)

2013 SHORT-TERM INCENTIVE COMPENSATION PLAN

FINANCIAL PAYOUT ADMINISTRATIVE GUIDELINES

FINANCIAL OBJECTIVE: DEAN FOODS OPERATING INCOME

WEIGHT: 60%

 

Operating Income

($MM)

   Performance vs. Plan   Financial Payout
Factor   Increments

298.4

   110%   200.0%   10.0%

295.7

   109%   190.0%   10.0%

293.0

   108%   180.0%   10.0%

290.3

   107%   170.0%   10.0%

287.6

   106%   160.0%   10.0%

284.9

   105%   150.0%   10.0%

282.2

   104%   140.0%   10.0%

279.4

   103%   130.0%   10.0%

276.7

   102%   120.0%   10.0%

274.0

   101%   110.0%   10.0%

271.3

   100%   100.0%   10.0%

268.6

   99%   90.0%   10.0%

265.9

   98%   80.0%   10.0%

263.2

   97%   70.0%   10.0%

260.4

   96%   60.0%   10.0%

257.7

   95%   50.0%   10.0%

255.0

   94%   40.0%   10.0%

252.3

   93%   30.0%   10.0%

249.6

   92%   20.0%   10.0%

246.9

   91%   10.0%   10.0%

244.2

   90%   0.0%   0.0%